Title: From James Madison to William C. C. Claiborne, 14 November 1803
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State. Novr. 14th. 1803.
You will herewith receive a supplimental commission extending your authority to certain cases which may not be embraced by that heretofore transmitted. You will find also herewith enclosed a copy of a letter from the Secretary of the Treasury to the Collector Mr. Trist, shewing the scope of his functions at New Orleans. In the infant & temporary arrangements required for Louisiana much is necessarily left to the discretion and friendly co-operation of those who are to carry them into effect; and who will I flatter myself amply justify the confidence which the President places in them. The two last letters of Mr. Clark are of the 6th. & 13th of October. The contents of them with the communications of the last date from Mr. Laussat to Mr. Pichon, strengthen our hopes that the opposition of Spain to the Treaty between France and the United States is limited to a diplomatic interposition, and that our possession will be effectuated without the disagreeable necessity of force. Mr. Laussat in a letter to Mr. Pichon takes a warm interest in behalf of a Russian, Mr. Molier who is now at New Orleans, and wishes some occupation that will support him there. He was heretofore appointed Consul of the United States at Coruna, but it seems declines that service. He is known to be a man of worth, and had very respectable recommendations to his Consular appointment. These considerations with the propriety of manifesting to Mr. Laussat a conciliatory respect for his wishes, will render some provision for Mr. Molier, if it can be conveniently made, agreeable to the President. Mr. Laussat suggests a place either in the Customs, the Post Office, or as a Notary. The last seems to be the most, perhaps the only practicable mode of providing for him, and the advantage will not escape you, of doing what is to be done with as little delay, and in as gratifying a manner as circumstances will permit. To pro[v]ide for such expences as your Administration in Louisiana may require, the President authorizes you to draw on the Dept. of State for a sum not exceeding 10,000 Dollars. According to an arrangement with the Treasury Department and the instructions of Mr. Gallatin to Mr. Trist, your bills will be paid out of monies collected at New Orleans. I am &c.
J. Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   In his 14 Nov. letter, Gallatin instructed Hore Browse Trist, collector for the Mississippi district, to proceed to New Orleans, leaving a deputy at Fort Adams, or to send a deputy to New Orleans, should Trist prefer to remain in Mississippi. Gallatin outlined Trist’s duties at New Orleans and noted that the Spanish schedule of duties and taxes was to be followed after the transfer of the territory to the U.S. (printed in Carter, Territorial Papers, Orleans, 9:106–7).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:496–97, 515–16.



   
   Letter not found, but it apparently expressed Laussat’s willingness to cooperate in the transfer. Pichon replied on 13 Nov. 1803 (Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 89–90).



   
   For merchant Henry Molier’s appointment to La Coruña, see Molier to JM, 12 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 2:389 and n.). Claiborne appointed Molier as auctioneer and coroner at New Orleans (Carter, Territorial Papers, Orleans, 9:601, 602).


